BETTS, District Judge.
This vessel and cargo were seized, October 24, 1802, on the coast of South Carolina, by a United States vessel of war, and were sent to this port for adjudication. They were libelled November 15, 1862, and the claimants, British subjects, intervened and filed their claim to the vessel and cargo December 9. The ship’s pa pers, the preparatory proofs in writing, were submitted to the court by the counsel for the respective parties. The court has examined all the evidence in the case, and, unless an appeal be taken in this suit, it will be quite needless to go into detailed statements of the facts of the case, or the reasons upon which the judgment of the court is founded. The result of the proofs is, that the vessel was British built, and was registered at Liverpool May 13, 1862. She had on board shipping articles, dated October 17, 1862, for an agreed voyage from Nassau to St. John, N. B. (written over “New York”), and back to Nassau, and a clearance at Nassau, dated October 18, 1862, of vessel and cargo for St. John. No other papers of the vessel relating to the voyage or cargo are brought into court, except two letters from members of the crew to the captain, dated at Nassau, July 25 and 26, 1862, stating to him that they understood that the vessel was destined to a blockaded port, and that they protested against being taken there. Six witnesses — the mate, a passenger, the first, second, and fourth engineers, and the steward — testify, on their examination, that, although the voyage was, on the papers, stated to be to St. John or New York, yet the destination was actually to Charleston, and was so represented by the master. It was notorious to all that Charleston was a blockaded port. The vessel was captured some twenty miles from Charleston, and two miles inside of the station of the blockading and capturing vessel. There is no ground to question the culpability of the voyage. Because of simulated and false papers, and of an attempt to evade the blockade of Charleston, there must be a decree of condemnation and forfeiture of vessel and cargo.